04/09/2021



                                                                                     Case Number: AC 17-0694




          IN THE ASBESTOS CLAIMS COURT OF THE STATh OF MONTANA
                          Cause No. AC 17-0694




IN RE ASBESTOS LITIGATION,                             THIS DOCUMENT RELATES TO:

                                                 (Applicable to KS Libby Mine Claimants'
                    Consolidated                  Qualified Settlement Fund Trust III)
Cases.


                    ORDER APPOINTING SUCCESSOR TRUSTEE
                 OF THE KS LIBBY MINE CLAIMANTS' QUALIFIED
                         SETTLEMENT FUND TRUST III


      Pursuant to the Petition for Appointment of Successor Trustee of the KS

Libby Mine Clairnants' Qualified Settlement Fund Trust III, and good cause

appearing therefore, if4 44r/ dIA 0441/1176                                   ///'    0541.

      IT IS HEREBY ORDERED that Thomas J. Baiz, Jr., is appointed as Trustee

for the KS Libby Mine Claimants' Qualified Settlement Fund Trust III and will

assume the roles and responsibilities as set forth in the original appointrnent.

      DATED this     el- day of        /7         ,2021.




                                              Amy ddy
                                              Asb= stos Claims Court Judge